Citation Nr: 0624557	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-07 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had verified active service from February 5, 
1975, to March 14, 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The appellant's only verified active service was from 
February 5, 1975, to March 14, 1975.

2.  The document submitted by the veteran purporting to show 
additional service is not an original, is not an acceptable 
copy, and is not genuine.

3.  The veteran was not discharged from service for a 
service-connected disability.  


CONCLUSION OF LAW

The criteria for eligibility for VA nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
107, 1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in October 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In pertinent part, the letter informed 
him that he would need to submit evidence that he served on 
active duty for at least 90 days during a wartime period.  In 
addition, the letter told the veteran to tell the RO about 
any additional evidence that may exist that supports his 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's duty-to-assist letter was not provided prior to 
the adjudication of his claim.  However, he was afforded an 
appropriate opportunity to submit evidence and he has not 
alleged that he was harmed by this sequence of events.  The 
Board also notes that because the claim of basic eligibility 
is being denied, any question as to the appropriate effective 
date of pension is moot, and there can be no failure-to-
notify prejudice to the veteran with regard to that matter.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
evidence which has been obtained includes service records.  
He has had a hearing.  Verification of service dates has been 
obtained twice from the National Personnel Records Center and 
also from the Board for Correction of Naval Records.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

A veteran meets the service requirements for pension if such 
veteran served in active military, naval or air service (1) 
for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  See 38 U.S.C.A. 
§ 1521(j) (West 2002).  

Additional requirements regarding evidence needed to 
establish basic eligibility for pension are contained in 
38 C.F.R. § 3.203 (Service records as evidence of service and 
character of discharge) which provides as follows:.
(a) Evidence submitted by a claimant.  For the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits the Department 
of Veterans Affairs may accept evidence of service submitted 
by a claimant (or sent directly to the Department of Veterans 
Affairs by the service department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody or, if the copy was submitted by an 
accredited agent, attorney or service organization 
representative who has successfully completed VA-prescribed 
training on military records, and who certifies that it is a 
true and exact copy of either an original document or of a 
copy issued by the service department or a public custodian 
of records; and 
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.
(b) Additional requirements for pension claimants.  In 
addition to meeting the requirements of paragraph (a) of this 
section, a document submitted to establish a creditable 
period of wartime service for pension entitlement may be 
accepted without verification if the document (or other 
evidence of record) shows:
(1) Service of 4 months or more; or
(2) Discharge for disability incurred in line of duty; or
(3) Ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.
(c) Verification from the service department.  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section (and paragraph (b) of this section in pension 
claims), the Department of Veterans Affairs shall request 
verification of service from the service department. However, 
payment of nonservice-connected burial benefits may be 
authorized, if otherwise in order, based upon evidence of 
service which VA relied upon to authorize payment of 
compensation or pension during the veteran's lifetime, 
provided that there is no evidence which would serve to 
create doubt as to the correctness of that service evidence. 
If it appears that a length of service requirement may not be 
met (e.g., the 90 days wartime service requirement to receive 
pension under 38 U.S.C. 1521(j)), the Department of Veterans 
Affairs shall request a complete statement of service to 
determine if there are any periods of active service that are 
required to be excluded under §3.15.

The appellant asserts that he had service which meets the 
requirements for basic eligibility for pension because it was 
more than 90 days.  He presented testimony to this effect 
during the hearing held before the undersigned in May 2006.  
At that time he testified that he entered service February 
2nd, 1975, and separated on May 26th, 1975.  He reported that 
he did not have an original copy of his DD 214, but that he 
his mother had found a copy which he believes was made from 
an original.  He further testified that certain service 
personnel records which show shorter periods of service are 
not correct and were not signed by him.  The veteran stated 
that a copy of the DD 214 which showed more than 90 days of 
service had been verified by a professional document 
examiner.  He also stated that the Board  for Correction of 
Naval Records told him that his service personnel records had 
been altered, and they did not know what the correct dates 
were.  

In support of his claim, he has submitted a photo copy of a 
DD 214 which purports to show that he had service from 
February 2nd, 1975, to May 26th, 1975.  The total active 
service is reported on that copy as being three months and 24 
days.  

The Board finds that this document submitted by the veteran 
purporting to show additional service extending beyond March 
14, 1975, is not an original, is not an acceptable copy, and 
is not genuine.  As noted above, the veteran himself 
testified that he does not have an original copy.  In 
addition, the photocopy does not meet the very specific 
requirements under 38 C.F.R. § 3.203 which provides that a 
copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody or, 
if the copy was submitted by an accredited agent, attorney or 
service organization representative who has successfully 
completed VA-prescribed training on military records, and who 
certifies that it is a true and exact copy of either an 
original document or of a copy issued by the service 
department or a public custodian of records.  The veteran has 
not even argued that any of these requirements are met.  
Failure to satisfy one of these requirements precludes the VA 
from accepting the photocopy.

In addition, the photocopied document presented by the 
veteran does not appear to be genuine for several reasons.  
First, the Board notes that the discharge date of May 26, 
1975, contended by the veteran is not supported by the 
available service medical and personnel records which include 
a service medical board report which shows that on March 10th 
, 1975, the veteran was found to be unfit for service due to 
a pre-existing condition.  The March 10th medical board 
report is more contemporaneous with the March 14th discharge 
date shown on a DD 214 which the Board believes to be 
genuine.  The Board also notes that another service record 
titled Administrative Remarks reflects that the veteran was 
"discharged as unsuitable" on "750314."  

Second, the Board notes that the veteran himself originally 
reported March 14th as being the date of his discharge, 
rather than the May 16th date he now claims.  In this regard, 
the Board notes that on December 18, 1975, the RO received an 
application for disability benefits submitted by the veteran 
in which he reported his dates of service as having been from 
February 5, 1975, to March 14, 1975.   

The veteran filed another claim in September 1977 in which he 
reported that the dates of service were from February 14 
(sic) to March 14, 1975.  Associated with that claim was a 
photocopy of a DD 214 showing service from February 5, 1975, 
to March 14, 1975.  The Board is of the opinion that these 
statements made by the veteran so close after service have 
greater probative value than statements he now makes many 
years later.

The Board further notes that the veteran's credibility with 
respect to his current claim of having service which extended 
until May 26, 1975, is reduced because he has a history of 
having previously submitting an altered DD 214.  In this 
regard, the Board notes that in January 1985 the veteran 
submitted a photocopy of a DD 214 which has service dates 
bearing handwritten alteration.

The Board has considered an opinion from a document examiner 
which is to the effect that a fax of a photocopied DD 214 
bearing the discharge date in May 1975 is "a true and 
factual" document, while a fax of a photocopied DD 214 
bearing a separation date in March 1975 is an alteration.  
The Board is not swayed by this opinion for a variety of 
reasons.  First, the Board notes that the document examiner 
had only faxes of photocopies to examine.  Although the 
examiner stated that the copies were sufficiently clear to 
allow him to make a decision, he nevertheless concluded that 
they were "less than ideal" and that his report was 
"limited to the extent that he had not examined the original 
documents."  He further stated that he would prefer to 
review any originals before rending a final opinion.  In 
addition, the Board notes that attached to the document 
examiner's report are the copies which he reviewed.  However, 
the Board notes that one of the copies of the documents which 
the examiner reviewed was a photocopy of the DD 214 
previously submitted by the veteran in September 1977 which 
the Board believes to be a genuine photocopy, and which shows 
the separation date of March 14, 1975.  However, the version 
reviewed by the examiner was an extremely poor photocopy 
which had been defaced with markings.  Thus, the document 
examiner's opinion was not based on the best available 
evidence.   

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section (and paragraph (b) of this 
section in pension claims), the VA shall request verification 
of service from the service department.  However, it has 
repeatedly been verified that March 14, 1975 is the correct 
separation date.  The National Personnel Records Center 
verified in January 1976 that the service dates of February 
to March 1975 were correct.  

Similarly, in a letter dated in August 2002, the National 
Personnel Records Center reported that "Your military record 
indicates that you enlisted in the United States Marine Corps 
on February 5, 1975, and discharged on March 14, 1975.  

In addition, in March 2003, contrary to the veteran's 
testimony, the Board for Correction of Naval Records reported 
that:  

The Board rejected your contention to the effect 
that you were discharged from the Marine Corps on 
26 May 1975, rather than 14 march 1975.  In this 
regard, it noted that records in your Official 
Military Personnel File (OMPF) clearly show that 
you entered on active duty on 5 February, and were 
discharge on 14 March 1975.  

The Board for Naval Records Corrections concluded that "in 
the absence of evidence which demonstrates that the dates of 
service shown in your OMPF are erroneous, your application 
has been denied."  

Thus, the service department has verified that the veteran 
does not have 90 days of active service.  The Board also 
notes that the record reflects that the veteran was not 
discharged from service for a service-connected disability.  
Although he has previously sought service connection for a 
disability which resulted in his discharge, the claim for 
service connection was denied based on a conclusion that the 
disorder existed prior to service and was not aggravated 
during service.  Accordingly, the Board concludes that the 
criteria for eligibility for VA non-service-connected pension 
benefits have not been met.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to recognition as having basic eligibility for VA 
non-service-connected pension benefits is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


